Citation Nr: 9919295	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  95-14 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include as the result of an undiagnosed illness.

2.  Entitlement to a compensable rating for postoperative 
hemorrhoids/anal fistula. 

3.  Entitlement to a compensable rating for residuals of 
injury to the left second, third and fourth fingers.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from December 1980 until 
May 1992.  He is shown to have served in the Southwest Asia 
theater in support of Operation Desert Shield and Desert 
Storm.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of November 1994 from the St. Louis, Missouri 
Regional Office (RO) which denied service connection for a 
respiratory disorder, as well as higher ratings for the 
service-connected postoperative hemorrhoids/anal fistula and 
residuals of left hand injury.

After a review of the evidence of record, the Board is of the 
opinion that the issue of an increased rating for 
postoperative hemorrhoids/anal fistula should be addressed in 
a REMAND following the ORDER portion of this decision.


FINDINGS OF FACT

1.  Disability due to an undiagnosed illness was not shown to 
be manifest during service in the Southwest Asia theater of 
operations during the Persian Gulf War nor is there evidence 
of disability attributable to an undiagnosed illness after 
service discharge.

2.  The claim for entitlement to service connection for a 
respiratory disorder, to include as due to an undiagnosed 
illness, is not supported by evidence showing that the claim 
is plausible or capable of substantiation.

3.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal for an increased rating 
for residuals of left hand injury have been obtained by RO.

4.  Residuals of left hand finger fracture are manifested by 
post-traumatic changes with pain resulting in some degree of 
functional impairment.  


CONCLUSIONS OF LAW

1.  Disability alleged to be due to an undiagnosed illness is 
not shown to have been incurred during the appellant's period 
of active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and was not shown to a 
compensable level after service discharge.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.317 (1998).

2.  The claim of entitlement to service connection a 
respiratory illness, to include as the result of an 
undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§ 5107(a).

3.  The schedular requirements for a 10 percent disability 
evaluation for residuals of left hand finger fractures have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5222 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection for a respiratory disorder, to include 
as the result of an undiagnosed illness.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (1998).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1998).

Service connection may be established for chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2001.  38 C.F.R.  
§ 3.317(a)(1) (1998).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first become manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of chapter 38, Code of Federal Regulations, for a disease or 
injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for purposes of all laws in the United States. 38 
C.F.R. § 3.317(a)(2-5) (1998).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. 38 
C.F.R. § 3.317(b) (1998).

The threshold question in this instance is whether the 
veteran has presented a well-grounded claim for service 
connection.  In this regard, he has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While a claim need not be conclusive, it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the claimant in 
developing the facts pertinent to the claim, and the claim 
must fail.  See Epps v. Gober, 126 F.3d 1464 (1997); see also 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v 
Brown, 8 Vet. App. 563, 568 (1996).

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps.  

The appellant asserts that he developed a respiratory illness 
in service in service and continues to have chronic 
symptomatology attributable to that disorder for which 
service connection should now be granted by the Board.  In 
the alternative, he argues that current respiratory 
disability is also the result of an undiagnosed illness 
related to his Persian Gulf War service. 

A review of the appellant's service medical records reflects 
that he was treated for nasal congestion, non-productive 
coughing and body aches in January 1984 diagnosed as a viral 
illness.  Several days later it is shown that he received 
treatment on an emergency basis for symptoms which included 
bilateral rhonchi and questionable basilar rales.  An 
assessment of bronchitis, possible pneumonia, was recorded on 
that occasion.  Upon follow-up the next day, it was indicated 
that he was feeling a bit better, but that wheezing was noted 
at the right side.  An impression of bronchitis was rendered.  
In February 1984, it was related that the appellant continued 
to be followed up for bronchitis.  It was reported that he 
was still coughing intermittently but had no increase in 
temperature.  On a Respirator User Screening Check List dated 
in March 1984, the veteran stated that he liked to smoke and 
that he smoked a pack of cigarettes per day.  A sick bay 
record in June 1984 noted that he had been coughing up 
greenish material for a week.  Examination elicited multiple 
wheezing and coarse rales, bilaterally.  An assessment of 
bronchitis with question of asthma was rendered.  An 
assessment of bronchitis was provided when the veteran sought 
treatment in January 1985 for symptoms of a sore throat and 
hoarseness of three to four days' duration.  Examination of 
the lungs indicated bilateral rhonchi with more on the right 
side.  In October 1985, it was reported that he was being 
followed up for symptoms which included shortness of breath 
of one week's duration with a cough he had had for two weeks.  
It was noted that he had had a history of asthma as a child.  
Findings on that occasion included scattered wheezes with 
good air movement and rhonchi of the right lung base.  An 
assessment of "suspect mild asthmatic bronchitis" was 
rendered.  Continued use of antibiotics and inhalants was 
prescribed.  The veteran was admonished to stop smoking.  He 
had an upper respiratory infection as a child.

The veteran was seen in sick bay in October 1986 with 
complaints which included sinus congestion with pain of the 
right temporal area upon leaning forward, or when blowing his 
nose.  It was reported that he had a slight cough which was 
occasionally productive of thick greenish phlegm, and his 
nose had thick green draining mucous.  An impression of 
presumptive right frontal sinusitis was rendered in this 
regard.  

The service medical record show that the veteran was afforded 
a physical examination for occupational purposes in December 
1991 whereupon the lungs and chest were noted to be clear to 
auscultation, bilaterally. 

The appellant was shown to have been afforded pulmonary 
function studies in July 1986, November 1988, December 1991 
and on an undated occasion.  It was commented on the latter 
two evaluations that the results of such were normal.  A 
service discharge examination report is not of record.  

The postservice record reflects that the veteran was seen in 
a military facility outpatient clinic in January 1993 with 
positive wheezing which was noted to have cleared with a 
cough.  An assessment of bronchitis/asthma was noted on that 
occasion.  He was seen in October 1993 with complaints of a 
cough, popping of the ears, congestion and wheezing of one 
week's duration.  He related that he had had dark blood-
tinged sputum production within the past two days.  
Examination disclosed findings which included mild wheezing 
and rhonchi of both lung fields.  Diagnoses of bronchitis and 
reactive airway disease were rendered.  Antibiotics and an 
inhalant were prescribed.  He was advised to return to the 
clinic if wheezing, productive cough, fever and chills 
worsened, or in two weeks.  In November 1993, it was noted 
that the bronchitis had improved but not resolved.  The 
appellant indicated at that time that he had not smoked for 
two days.  He was seen in follow-up for resolving bronchitis 
in December 1993.

Pursuant to the filing of a claim, the appellant was afforded 
a VA examination for compensation and pension purposes in 
September 1994.  The veteran noted that he had worked in 
heating and air conditioning installation since August 1993 
and had become a sheet metal worker in February 1994.  He 
related that he had breathing problems.  It was noted that he 
had a 10-pack-year history of smoking, and had bronchitis 
twice yearly.  Upon examination, it was reported that there 
were faint inspiratory squeaks, bilaterally.  It was felt 
that the sounds were consistent with changes associated with 
smoking.  A chest X-ray was normal.  A normal spirometry was 
obtained.  

Military facility outpatient clinic records reflect that the 
veteran sought treatment in February and March 1995 for 
symptoms which included fever, cough, and chest congestion.  
Assessments of bronchitis and upper respiratory illness with 
secondary reactive airway disease were rendered on those 
occasions, respectively.  

The veteran underwent a Persian Gulf War protocol examination 
in April 1995 and indicated that he had had recurrent bouts 
of bronchitis which lasted for quite a while.  He indicated 
that he had had an episode of such each year for the past two 
to three years.  Examination disclosed that the chest was 
equal upon inspiration and expiration.  There were a few 
scattered inspiratory wheezes, especially on the right, and 
scattered rhonchi of both lung bases.  Diagnoses included 
bronchitis; history of asthma; and possible chronic 
obstructive pulmonary disease.   
The appellant was afforded a VA examination specific to the 
lungs in April 1996.  He indicated that he had had asthma 
since childhood with springtime allergies consisting of sinus 
congestion, worsening asthma, and recurrent bronchitis 
averaging five to six times a year which required treatment 
with antibiotics for each episode.  It was noted that his 
history was significant for smoking approximately half a pack 
of cigarettes per day for the past 13 years.  It was also 
indicated that he worked in a body shop grinding and 
painting, but that he had worn a respiratory device 
throughout this career.  

Upon examination, it was observed that the nares were patent.  
There was no significant drainage.  The oropharynx was within 
normal limits.  It was noted that he did have a few wheezes 
in the bases initially with tidal breaths that cleared with 
coughing.  On forced expiration, there were end-expiratory 
wheezes, bilaterally.  There was no jugular venous distention 
and no clubbing, cyanosis or edema of the extremities.  It 
was reported that a chest X-ray which had been performed in 
January 1996 showed no evidence of active disease.  

Pulmonary function studies were accomplished and were 
interpreted as showing spirometry and lung values consistent 
with normal pulmonary function with increase in residual 
volume.  In the diagnoses, it was noted that the appellant 
had normal pulmonary function testing and that wheezing on 
forced expiration suggested some early/very minimal 
obstructive disease and that a slight decrease in midflows 
supported this conclusion.

A letter from the veteran's wife was received in July 1996 
attesting to recurrent episodes of persistent bronchitis 
dating from October 1993.  

Upon VA general medical examination in July 1997, it was 
reported that the veteran did not complain of any difficulty 
with shortness of breath or difficulty with exercise 
tolerance.  It was noted that he was able to carry out his 
activities of daily living, as well as exert himself to do 
whatever he wanted.  There was no history of any coughing or 
expectoration.  Examination disclosed that the lungs were 
clear to auscultation, bilaterally.  The veteran indicated at 
that time that he had performed work in a body shop as a 
painter since July 1994. 

VA outpatient electronic progress notes dated between March 
and April 1998 were received showing that the veteran 
received treatment and was prescribed medication for 
respiratory symptoms.  

The Board has carefully considered the statements of the 
veteran and his wife and the extensive evidence of record.  
The clinical data show in this instance, however, that when 
the veteran has received treatment for respiratory 
symptomatology, it has been noted to be attributable to a 
disease process.  He is shown to have undergone a number of 
VA examinations, to include those specific to his Persian 
Gulf War service, and has noted to have definitive 
respiratory diagnoses which include bronchitis, reactive 
airway disease, asthma, upper respiratory infection and early 
chronic obstructive pulmonary disease.  The veteran has 
submitted no objective evidence, whether medical or non- 
medical, to show that he has an undiagnosed illness from his 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Overall, the evidence of record does 
not show that he now has a respiratory disorder which is due 
to an undiagnosed illnesses.  As service connection may be 
granted under 38 C.F.R. § 3.317 (1998) only for disabilities 
due to undiagnosed illnesses exhibited by Persian Gulf 
veterans, the Board finds that the provisions of this section 
are not for application in this case.

The Board has therefore considered whether service connection 
for a respiratory disorder may be granted on a direct basis.  
In this regard, it is noted that the veteran's service 
medical records do indeed reflect that he was treated for 
symptoms which were felt to be consistent with bronchitis on 
a number of occasions during the mid 1980's.  The record 
reflects, however, that following this period, the service 
records are devoid of any reference to similar respiratory 
symptoms.  It is shown that the appellant was afforded 
several pulmonary function studies in the years immediately 
prior to separation from service, which were found to be 
normal or which did not indicate that he had any pathology of 
the lungs.  The postservice record does not indicate that he 
obtained further treatment for upper respiratory 
symptomatology until at least January 1993, more than seven 
months after release from active duty, and approximately 
eight years after he sought treatment for similar symptoms in 
service in 1985.  It is pertinent to note that all of the 
appellant's positions since service may well have involved 
significant exposure to environmental irritants and/or 
airborne particles.  In any event, given the eight year lapse 
of time between treatment for bronchitis in service and the 
onset of such more than seven months after discharge from 
active duty, the Board must conclude that continuity of the 
inservice respiratory symptomatology is not demonstrated.  
See 38 C.F.R. § 3.303.  Consequently, service connection is 
also denied on a direct basis.

The Board points out that it is not making any determination 
with respect to the credibility of the veteran's assertions 
as to what symptoms he currently experiences with respect to 
his claim for service connection for respiratory disability.  
However, there is no competent evidence relating this 
disorder to service.  The only evidence suggesting a 
relationship between current disability and the period of 
active duty is the veteran's own statements to this effect. 

The United States Court of Appeals for Veterans Claims 
(Court) has expressly held that where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing medical expertise gained through 
specialized training, experience, or knowledge are competent 
to render an opinion.  Black v. Brown, 10 Vet. App. 279, 283-
284 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
It is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
Therefore, the statements from the appellant carry no 
probative weight on the question of a nexus between the 
claimed disability and service because they cannot constitute 
competent evidence to establish the contended causal 
relationship.  Consequently, there is no competent medical 
evidence of a nexus between the veteran's service and the 
currently claimed respiratory disorder.  A well-grounded 
claim must be supported by evidence, more than merely 
allegations.  Tirpak. 

Accordingly, without the requisite competent evidence 
reflecting that the veteran currently has a respiratory 
disorder due to an undiagnosed illness, or otherwise as a 
result of service, he has not met his burden of submitting 
evidence that his claim of service connection for such is 
well grounded  Grottveit, 5 Vet. App. at 93; Tirpak, 2 Vet. 
App. at 611.  Accordingly, the appellant's claim of 
entitlement to service connection for a respiratory disorder 
is found to be not well-grounded, and the claim must be 
denied.  Consequently, that there is no further duty to 
assist him in the development of this claim.  See Epps, 
supra.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  Again, 
however, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded- claim analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
military service, the Board views its discussions above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disorder.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

2.  Increased rating for residuals of injury to the left 
second, third and fourth fingers. 

The Board finds that the veteran's claim for an increased 
rating for residuals of injury to the left second, third and 
fourth fingers is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is one 
that is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  Here, the 
veteran's claim is well grounded because he has a service-
connected disability and evidence is of record that he claims 
shows exacerbation of the disorder.  See Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  The Board finds that 
all relevant facts have been properly developed and that no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

The service medical records reflect that the veteran 
sustained multiple trauma to the left hand during the mid 
1980's during the course of his military duties, resulting in 
nail avulsion, contusion, laceration and fracture injuries.   
Upon VA compensation examination in September 1994, he 
indicated that he had pain in the hands.  An assessment of 
history of injury to left hand without objective evidence of 
significant residual was rendered following examination.  By 
rating action dated in November 1994, service connection for 
residuals of left second and third finger fractures and 
fourth finger laceration (minor) was granted and a zero 
percent disability evaluation was established under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic codes 5299-5222.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the function affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1998).  

The Court held in Deluca v. Brown, 8 Vet. App. 202, 206-7 
(1995), that in addition to applying schedular criteria, the 
Board may consider granting a higher evaluation in cases in 
which functional loss due to pain is demonstrated, and pain 
on use is not contemplated in the relevant rating criteria.  
It was determined that a rating must be coordinated with the 
impairment of function (see 38 C.F.R. § 4.21) and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or due to flare-ups in accordance with the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1998).
Favorable ankylosis of the index, middle and ring fingers of 
one hand warrants a 30 percent evaluation when the major hand 
is involved and a 20 percent evaluation when the minor hand 
is involved.  Ankylosis is considered to be favorable when 
the ankylosis does not prevent flexion of the tips of the 
fingers to within two inches of the median transverse fold of 
the palm.  38 C.F.R. § 4.71a, Diagnostic Code 5222.

Upon Persian Gulf protocol examination in April 1995, the 
veteran had complaints of generalized aches and pains 
affecting the hands.  Examination of the extremities revealed 
good range of motion without deformity.  It was reported that 
bilateral grip and strength were noted.  An impression of 
degenerative joint disease, especially to hands and back, was 
rendered in this regard.  However, there is no evidence on 
file that any radiological studies were performed at that 
time.  

The veteran was seen on a VA outpatient basis in September 
1995 with complaints of hand pain, especially in the joints 
of the left hand fingers.  He also indicated that there was a 
click in the left second finger joint which caught at times, 
and that he had to manipulate it to get it loose.  He related 
that he had been told that he needed surgery for the clicking 
sensation.  Examination revealed no active synovitis.  There 
was a clicking sound over the left second metacarpal joint.  
No swelling, redness or effusion was noted.  An X-ray of the 
left hand was interpreted as showing cystic changes involving 
the head of the second metacarpal bone, probably nonspecific 
in nature, and deformity of the tufts of the distal phalanx 
of the middle and little finger, which was considered 
possibly related to previous trauma.  

A private clinical record dated in September 1995 indicated 
that the appellant sought treatment from J. L. Reynolds, 
M.D., for complaints of pain in the hands, especially on the 
left, with no known injury.  It was noted that he had a 
"catch" in the first joint.  Upon examination, it was 
reported that there was pain at the metacarpophalangeal joint 
of the left index finger with a slight click.  The veteran 
had full range of motion of the hand.  It was reported that 
there was slight pain at the metacarpophalangeal joint of the 
middle finger, but this was less of a problem, and only if he 
worked a great deal with it.  Medication was prescribed. 

A VA outpatient clinic note of March 1996 shows that the 
veteran sought treatment for complaints of painful hands with 
clicking and swelling.  Upon examination, it was noted that 
he had generalized pain and mild swelling with good motion.  
After review of X-rays, it was opined that he had probable 
rheumatologic disease.  Follow-up in the rheumatology clinic 
was advised. 

The appellant was afforded a VA compensation and pension 
examination specific to the hands in May 1996.  He was noted 
to be right handed.  He stated that both of his hands had 
been giving him a bad time since about 1991 and indicated 
that he had generalized joint pain which was worse in damp 
weather and aggravated by prolonged fine or forceful work.  

Upon examination, the appellant was able to fully approximate 
the tip of the thumb to each of the fingers and could fully 
approximate the tips of the fingers to the median transverse 
fold of the palm.  He was able to fully extend and flex all 
digits.  The veteran had full strength of the hands, and it 
was found that dexterity did not appear to be significantly 
limited.  He could write his signature clearly and legibly, 
and pick up a pen without difficulty.  He picked up small 
objects without significant difficulty.  Prior X-rays were 
reviewed.  Following examination, a diagnosis was rendered of 
post-traumatic mild degenerative joint disease of the 
metacarpophalangeal joints of both hands causing mild 
functional impairment for manual labor required in motor 
skills or forceful use of the hands.  There was no evidence 
of an inflammatory arthritis, gout, or infectious process 
based upon X-ray findings and laboratory studies.  

Upon VA examination of the joints in July 1997, the appellant 
continued to complain of hand pain with occasional swelling.  
X-rays were obtained showing post-traumatic changes with 
distal phalangeal tufts noted in the third and fourth digits 
of the left hand and a subchondral cyst distal to the second 
metacarpal head of the left hand.

The veteran asserts that the symptoms associated with his 
service-connected left hand injury residuals have increased 
in severity such that unfavorable ankylosis has been 
demonstrated for which a higher disability evaluation is 
warranted.  He maintains that he is required to take anti-
inflammatories for pain and swelling and has missed days from 
work on account of hand pain. 

Analysis

The Board observes that the current findings with respect to 
the service-connected left hand disorder indicate that while 
motion and strength are found to be well preserved, it is 
shown that the appellant has significant post-traumatic 
changes of that hand.  Additionally, the clinical record 
reflects that the appellant has complaints of chronic left 
hand pain especially upon fine motor work and forceful 
activity, and has sought continuing treatment in this regard.  
Moreover, upon VA examination in May 1996, it was determined 
that there was some mild functional impairment occasioned by 
left hand symptomatology.  The record also indicates that he 
has been prescribed anti-inflammatory medication for joint 
pain which include left hand symptoms.  The Board finds that 
the appellant retains essential function of the left hand as 
indicated through grip strength and motion studies and that 
no ankylosis is demonstrated so as to find a basis for a 
compensable evaluation under the regular schedular criteria.  
However, with consideration of 38 C.F.R. §§ 4.40, and 4.45, 
as well as upon review of the nature of the disability and 
the functional impairment which can be attributed to pain, 
weakness, and fatigability, the evidence supports the 
assignment of a 10 disability evaluation for the service-
connected left hand disorder.  See DeLuca.  The benefit of 
the doubt is thus resolved in favor of the veteran as to this 
matter by finding that a 10 percent disability evaluation is 
warranted for the service-connected left hand fracture 
residuals.  However, absent a finding of more substantial 
impairment, to include ankylosis, or other objectively 
manifested findings of pathology indicative of a more severe 
disability picture, an evaluation in excess of 10 percent is 
not warranted.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Part 4, whether or not 
they were raised by the appellant with respect to the claim 
referred to above.  See generally Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, the Board finds that those 
sections do not provide a basis upon which to assign a higher 
disability evaluation as to this matter.  


ORDER

The claim for service connection for a respiratory disorder, 
to include as the result of an undiagnosed illness, is not 
well grounded and is therefore denied.

A 10 percent rating for residuals of injury to the left 
second, third and fourth fingers is granted subject to 
controlling regulations governing the payment of monetary 
awards.

REMAND

The veteran asserts that he has constant slight leakage and 
daily soiling of his clothes on account of his service-
connected postsurgical hemorrhoid/anal fistula disability.  
The record reflects that following examination of the rectum 
and anus in May 1996, it was noted that he would be scheduled 
for a flexible sigmoidoscopy in the evaluation of fecal 
incontinence, and that the reason for this test would be to 
rule out any proctitis or colitis that could be contributing 
to fecal incontinence.  It was also indicated that the 
appellant would also be scheduled for an anal/rectal 
manometry at the Truman Medial Center on a fee-based 
protocol.  The examiner stated that results of the current 
examination would be pending those diagnostic studies.  

It is not clear from the record whether or not those tests 
were actually scheduled or accomplished, or what the clinical 
significance of such indicated, if performed.  The record 
contains a clinical report from Wendell K. Clarkson, M.D., 
Assistant Professor of Medicine at the UMKC School of 
Medicine which purports to show findings from some type of 
anorectal evaluation, but it appears that a page or pages of 
information are missing, making it incomplete.  As well, VA 
outpatient clinical records dated between March and April 
1996 note that a "sig from 96 was nl," and indicate that 
the appellant continues to receive treatment in this regard.

The Board also notes that although the veteran underwent 
surgery for hemorrhoids/fissure in ano, he was subsequently 
service connected for postoperative hemorrhoids/anal fistula. 

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, to include securing medical 
records to which reference has been made, and a thorough and 
complete medical examination so that the evaluation of the 
claimed disability will be a fully informed one."  See Hyder 
v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Gilbert v. Derwinski, 1 Vet.App. 
49, 55 (1990).  Under the circumstances, the case is REMANDED 
to the RO for the following actions:

1. The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care provider, including VA, who 
may possess additional records pertinent 
to his claim for a compensable evaluation 
for service-connected postoperative 
hemorrhoids/anal fistula.  After 
obtaining any necessary consent forms for 
the release of any private medical 
records, the RO should obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file.  

2.  The RO should also ask the veteran 
whether or not he underwent a 
sigmoidoscopy, as well as an anal/rectal 
manometry, at the Truman Medial Center 
pursuant to the VA examiner's 
recommendation in May 1996.  If any 
procedure was performed, the results 
should be requested and associated with 
the claims folder.  

3.  Following completion of the above, 
the veteran should be scheduled for an 
examination of the anus and rectum, to be 
conducted by a specialist in this field.  
All necessary tests and studies should be 
accomplished and all clinical 
manifestations should be reported in 
detail.  The report of the examination 
should contain a detailed account of all 
manifestations of the anorectal 
disabilities found to be present.  The 
examiner should correlate the results of 
the various diagnostic procedures and 
current clinical findings to provide a 
comprehensive picture as to the degree of 
anorectal impairment, to specifically 
include whether or not there is evidence 
of leakage, and if such, whether it may 
be considered mild, moderate or severe, 
as well as whether hemorrhoidal activity 
is present.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  It should be 
indicated by the examiner whether the 
claims folder has been reviewed.  The 
complete rationale for any opinion 
expressed must be set forth in a 
typewritten narrative report.  

4.  Prior to the examination, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to 
report for the examination in order that 
he may make an informed decision 
regarding his participation.

5.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

6.  After completing any necessary 
development in addition to that 
specified above, the RO should determine 
the correct description of the service-
connected disability at issue and should 
readjudicate the veteran's claim of 
entitlement to a compensable for the 
veteran's service-connected rectal 
disability under any and all applicable 
rating criteria, including 38 C.F.R. 
§ 4.114, Diagnostic Code 7332 (1998).  
If the disposition remains unfavorable 
to the veteran, the RO should furnish 
him and his representative with a 
supplemental statement of the case and 
afford him the opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
REMAND is to ensure compliance with VA's duty to assist and 
to afford the veteran due process of law.  The Board 
intimates no opinion as to the ultimate outcome of the 
veteran's claim.  No action is required of the veteran until 
further notice.  



		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals



 


